FIRST AMENDED

NOTE AND WARRANT PURCHASE AGREEMENT

 

This First Amended Note and Warrant Purchase Agreement, dated as of September 9,
2009 (the “Agreement”), is entered into by and among Aria International
Holdings, Inc., a Nevada corporation (the “Company”), and the purchasers listed
on the Schedule of Purchasers attached to this Agreement as Exhibit A (each a
“Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company and some of the Purchasers entered into a Note and Warrant
Purchase Agreement effective as of September 8, 2009 (the “Prior Agreement”)
with several of the Purchasers listed in Exhibit A; and

 

WHEREAS, the Company and the Purchasers now desire to enter into this amended
Agreement to include additional Purchasers as set forth in the amended Exhibit
A, and

 

WHEREAS, the Prior Agreement shall, upon execution, supersede the Prior
Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:

 

 

1.

Sale of Notes at the Closing.

 

(a)        Subject to the terms and conditions of this Agreement, at the Closing
(as defined below), the Company will issue to each Purchaser, severally and not
jointly, and each Purchaser will purchase from the Company, a promissory note in
the form attached hereto as Exhibit B (each a “Note” and collectively, the
“Notes”) in the principal amount set forth beside the Purchaser’s name on
Exhibit A in the column titled “Principal Amount.” The Closing of the purchase
and sale of the Notes being purchased by the Purchasers hereunder (the
“Closing”) will be held at the offices of the Company, located in Arlington,
Virginia at 2:00 PM on September 9, 2009, or at such other date, time and place
as the Company and the Purchasers mutually agree (the “Closing Date”). At the
Closing, each Purchaser will deliver to the Company payment in full for the Note
in the amount set forth beside the Purchaser’s name on Exhibit A in the Closing
column.

 

(b)        At the Closing, the Company shall issue and sell to each Purchaser a
warrant to purchase Common Stock of the Company in substantially the form
attached hereto as Exhibit C (each a “Warrant” and collectively the “Warrants”).
The Warrants will entitle the Purchaser to purchase a number of shares of the
Company’s Common Stock in the amount set forth beside the Purchaser’s name on
Exhibit A in the column titled “Warrants.” The exercise price for such Warrants
shall be equal to $0.001 per share. The Company and each Purchaser, as a result
of arm’s length bargaining, agree that: (i) neither the Purchaser nor any
affiliated company has rendered any services to the Company in connection with
this Agreement; and (ii) the Warrants are not being issued as compensation.

2.         Representations of the Company. The Company hereby represents and
warrants to each Purchaser as follows:

 

2.1       Organization and Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has full corporate power and authority to conduct its business as
presently conducted and as proposed to be

 

 

 



--------------------------------------------------------------------------------



conducted by it and to enter into and perform this Agreement and to carry out
the transactions contemplated by this Agreement.

 

2.2       Issuance of Notes and Shares. The issuance and delivery of the Notes
and Warrants in accordance with this Agreement, the issuance and delivery of the
shares of capital stock issuable upon exercise of the Warrants (the “Warrant
Shares”) have been duly authorized by all necessary corporate action on the part
of the Company, and the Warrant Shares have been (or will have been prior to the
issuance thereof) duly reserved for issuance. The Warrant Shares, when issued
upon exercise of the Warrants will be duly and validly issued, fully paid and
nonassessable.

 

2.3       Authority for Agreement. The execution, delivery and performance by
the Company of this Agreement, the Notes and the Warrants, and the consummation
by the Company of the transactions contemplated hereby and thereby, have been
duly authorized by all necessary corporate action. Each of this Agreement, the
Notes, and the Warrants have been duly executed and delivered by the Company and
constitute a valid and binding obligation of the Company enforceable in
accordance with its terms. The execution of and performance of the transactions
contemplated by this Agreement, the Notes, and the Warrants and compliance with
their provisions by the Company will not violate any provision of law and will
not conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or require a consent or waiver
under, its Certificate of Incorporation or By-Laws (each as amended to date) or
any indenture, lease, agreement or other instrument to which the Company is a
party or by which it or any of its properties is bound, or any decree, judgment,
order, statute, rule or regulation applicable to the Company. The issuance of
the Notes and the Warrants is not, and the subsequent exercise of the Warrants
into Warrant Shares will not be, subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.

 

2.4       Accuracy of Amounts Included in Filings With Securities and Exchange
Commission. The Company’s annual and periodic reports filed with the Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended (and
all rules and regulations promulgated pursuant thereto) and the Securities
Exchange Act of 1934, as amended (and all rules and regulations promulgated
pursuant thereto), including, without limitation the Form 10-K filed on or about
May 19, 2009, and the Form 10-Q filed on or about August 14, 2009, are true and
correct in all material respects and do not omit any material information with
respect to any applicable time periods.

 

3.         Representations of the Purchasers. Each Purchaser severally, but not
jointly, represents and warrants to the Company as follows solely with respect
to such Purchaser:

 

4.1       Investment. The Purchaser is acquiring the Note, the Warrant, and the
Warrant Shares for its own account for investment and not with a view to, or for
sale in connection with, any distribution thereof, nor with any present
intention of distributing or selling the same; and, except as contemplated by
this Agreement and the Exhibits hereto, the Purchaser has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for the disposition thereof.

 

4.2       Authority. The Purchaser has full power and authority to enter into
and to perform this Agreement in accordance with its terms.

 

2

 

 



--------------------------------------------------------------------------------



 

4.3       Experience. The Purchaser has carefully reviewed the representations
concerning the Company contained in this Agreement, has made detailed inquiry
concerning the Company, its business and its personnel; the officers of the
Company have made available to the Purchaser any and all written information
which he or it has requested and have answered to the Purchaser’s satisfaction
all inquiries made by the Purchaser; and the Purchaser has sufficient knowledge
and experience in investing in companies similar to the Company so as to be able
to evaluate the risks and merits of his or its investment in the Company and is
able financially to bear the risks thereof.

 

4.4       Accredited Investor. The Purchaser is an “Accredited Investor” within
the definition set forth in Rule 501(a) issued pursuant to the Securities Act of
1933, as amended (the “Securities Act”).

 

4.5       Exemption; Restricted Securities. The Purchaser understands that the
Notes, the Warrants, and the Warrant Shares have not been registered under the
Securities Act or any state securities laws, on the grounds that the sale
provided for in this Agreement and the issuance of securities hereunder is
exempt from registration under the Securities Act and under applicable state
securities laws and that the Company’s reliance on such exemptions is predicated
in part upon the Purchaser’s representations and warranties set forth herein.
The Purchaser understands that in the absence of an effective registration
statement covering the Notes, the Warrants, and the Warrant Shares, or an
exemption therefrom under the Securities Act and all applicable state securities
laws, such securities must be held indefinitely.

 

4.6       Authority for Agreement. The execution, delivery and performance by
the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by the
Purchaser and constitutes a valid and binding obligation of the Purchaser
enforceable in accordance with its terms. The execution of and performance of
the transactions contemplated by this Agreement and compliance with its
provisions by the Purchaser will not violate any provision of law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or require a consent or waiver
under its organizational documents, or any indenture, lease, agreement or other
instrument to which the Purchaser is a party or by which he or it or any of his
or its properties is bound, or any decree, judgment, order, statute, rule or
regulation applicable to the Purchaser.

 

 

4.

Covenants of the Company.

 

5.1       Inspection. The Company will permit each Purchaser, or any authorized
representative thereof, to visit and inspect the properties of the Company,
including its corporate and financial records, and to discuss its business and
finances with officers of the Company, during normal business hours following
reasonable notice and as often as may be reasonably requested.

 

5.2       Material Changes and Litigation. The Company will promptly notify each
Purchaser of any material adverse change in the business, prospects, assets or
condition, financial or otherwise, of the Company and of any litigation or
governmental proceeding or investigation brought or, to the best of the
Company’s knowledge, threatened against the Company, or any officer, director,
key employee or principal stockholder of the Company materially adversely

 

3

 

 



--------------------------------------------------------------------------------



affecting or which, if adversely determined, could materially adversely affect
its business, prospects, assets or condition, financial or otherwise.

 

5.3       Reservation of Capital Stock. The Company will reserve and maintain a
sufficient number of shares of capital stock for issuance upon exercise of the
Warrants.

 

5.4       Termination of Covenants. The covenants of the Company contained in
this Article 5 will terminate, and be of no further force or effect, upon the
earlier of (a) a “Change in Control” (as defined in the Note) or “Liquidation
(as defined in the Note), or (b) the repayment in full by the Company of all
principal outstanding under the Notes and all accrued but unpaid interest
thereof; provided, however, the covenants of the Company contained in Section
5.3 will survive until the exercise or expiration of the Warrants.

 

 

5.

Transfer of Shares.

 

6.1       Restricted Stock. “Restricted Stock” means the Notes, the Warrants,
and the Warrant Shares and any other shares of capital stock of the Company
issued in respect of such shares (as a result of stock splits, stock dividends,
reclassifications, recapitalizations, or similar events); provided, however,
that any shares of common stock which are Restricted Stock will cease to be
Restricted Stock (i) upon any sale pursuant to an effective registration
statement under the Securities Act, Section 4(1) of the Securities Act or Rule
144 under the Securities Act or (ii) at such time as they become eligible for
sale under Rule 144(k) under the Securities Act.

 

6.2       Requirements for Transfer. Restricted Stock will not be sold or
transferred unless either (i) they first will have been registered under the
Securities Act and any applicable state securities laws, or (ii) the Company
first will have been furnished with an opinion of legal counsel, reasonably
satisfactory to the Company, to the effect that such sale or transfer is exempt
from such registration requirements.

 

6.3       Legend. Each certificate representing Restricted Stock will bear a
legend substantially in the following form:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or any state securities laws, and may not be
offered, sold or otherwise transferred, pledged or hypothecated unless and until
such shares are registered under such Act and any applicable state securities
laws or an opinion of counsel satisfactory to the Company is obtained to the
effect that such registration is not required.”

 

6.4       Rule 144A Information. The Company agrees, upon the request of the
Purchaser, to make available to the Purchaser and to any prospective transferee
of any Restricted Stock of the Purchaser the information concerning the Company
described in Rule 144A(d)(4) under the Securities Act.

 

 

6.

Miscellaneous.

 

7.1       Survival of Representations and Warranties. All agreements,
representations and warranties contained herein will survive the execution and
delivery of this Agreement and the closing of the transactions contemplated
hereby.

 

4

 

 



--------------------------------------------------------------------------------



 

7.2      Expenses. Each party will pay the reasonable costs and expenses
incurred by it in connection with this Agreement and the closing of the
transactions contemplated hereby.

 

7.3       Notices. All notices, requests, consents, and other communications
under this Agreement will be in writing and will be delivered by hand or mailed
by first class certified or registered mail, return receipt requested, postage
prepaid, or sent by confirmed facsimile or electronic transmission or by
nationally recognized overnight courier (i) in the case of the Purchasers, as
provided on the signature page attached hereto; and (ii) in the case of the
Company, as provided on the signature page attached hereto. Notices provided in
accordance with this Section 7.3 will be deemed delivered upon personal delivery
or two business days after deposit in the mail or when sent by confirmed
facsimile or electronic submission.

 

7.4       Brokers. Each of the Company and the Purchasers (i) represents and
warrants to the other parties hereto that he or it has retained no finder or
broker in connection with the transactions contemplated by this Agreement, and
(ii) will indemnify and save the other parties harmless from and against any and
all claims, liabilities or obligations with respect to brokerage or finders’
fees or commissions, or consulting fees in connection with the transactions
contemplated by this Agreement asserted by any person on the basis of any
statement or representation alleged to have been made by such indemnifying
party.

 

7.5       Entire Agreement; Counterparts. This Agreement, the Notes, and the
Warrants embody the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings relating to such subject matter. This Agreement
may be executed in one or more counterparts, each of which will constitute the
Agreement.

 

7.6       Amendments. This Agreement (and the Notes and Warrants issued pursuant
to the terms and conditions of this Agreement) may only be amended by an
instrument in writing executed by the Company and Purchasers holding at least a
majority of the aggregate principal amount of the Notes sold hereunder.

 

7.7      Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement.

 

7.8      Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of North Carolina without respect to the
principles of the choice of law or the conflict of laws.

 

(The remainder of this page is intentionally left blank.)

 

5

 

 



--------------------------------------------------------------------------------



[Signature page to Aria International Holdings, Inc. Note and Warrant Purchase
Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

THE COMPANY:

ARIA INTERNATIONAL HOLDINGS, INC.

 

 

By:

/s/ Michael A. Crosby

______________________

 

Name:

Michael A. Crosby

 

Title:

President and Chief Executive Officer

 

Address:

4821 29th Street North

 

Arlington, VA 22207

 

Telephone:

(703) 835-9693

 

Fax:

(888) 657-0434

 

 

PURCHASERS:

 

By:

/s/ Brent P.W. Burgess

Name:

Brent P. W. Burgess

Address:

3700 Glenwood Avenue, Suite 530

 

Raleigh, NC 27612

Telephone: ________________________________

Fax:  _____________________________________

 

 

By:

/s/ John William Fox

Name:

John William Fox

Address:

7512 Baltusrol Lane

Charlotte, NC 28210

Telephone: ________________________________

Fax:  _____________________________________

 

 

By:

/s/ Cary Benton Nordan

Name:

Cary Benton Nordan

Address:

2108 Coley Forest Pl

 

Raleigh, NC 27607

Telephone: ________________________________

Fax:  _____________________________________

 

 

6

 

 



--------------------------------------------------------------------------------



By:

/s/ Jeffrey Guy Tennyson

Name:

Jeffrey Guy Tennyson

Address:

7210 Baltusrol Lane

 

Charlotte, NC 28210

Telephone: ________________________________

Fax:  _____________________________________

 

 

By:

/s/ Doug Vaughn

Name:

Doug Vaughn

Address:

3700 Glenwood Avenue, Suite 530

 

Raleigh, NC 27612

Telephone: ________________________________

Fax:  _____________________________________

 

 

By:

/s/ Alex Porter

Name:

Alex Porter

Address:

666 5th Avenue, Suite 3403

 

New York, NY 10103

Telephone: ________________________________

Fax:  _____________________________________

 

 

7

 

 



--------------------------------------------------------------------------------



[Signature page to Aria International Holdings, Inc. Note and Warrant Purchase
Agreement]

 

EXHIBIT A TO NOTE AND WARRANT PURCHASE AGREEMENT

 

Schedule of Purchasers

 

Name and Address of Purchaser

Principal Amount

Repayment Amount

Warrants

Brent P. W. Burgess

3700 Glenwood Avenue, Suite 530

Raleigh, NC 27612

 

$50,000.00

$57,500.00

143,174

John William Fox

7512 Baltusrol Lane

Charlotte, NC 28210

 

$62,500.00

$71,875.00

178,968

Cary Benton Nordan

2108 Coley Forest Pl

Raleigh, NC 27607

 

$50,000.00

$57,500.00

143,174

Jeffrey Guy Tennyson

7210 Baltusrol Lane

Charlotte, NC 28210

 

$62,500.00

$71,875.00

178,968

Doug Vaughn

3700 Glenwood Avenue, Suite 530

Raleigh, NC 27612

 

$50,000.00

$83,750.00

143,174

Alex Porter

 

 

 

$250,000.00

$287,500.00

715,870

TOTAL

$525,000.00

$630,000.00

1,503,328

 

 

8

 

 



--------------------------------------------------------------------------------





EXHIBIT B TO CONVERTIBLE NOTE PURCHASE AGREEMENT

 

Form of Note

 

 

9

 

 



--------------------------------------------------------------------------------



EXHIBIT C TO CONVERTIBLE NOTE PURCHASE AGREEMENT

 

Form of Warrant

 

 

10

 

 



--------------------------------------------------------------------------------